DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-7 in the reply filed on 12/29/20 is acknowledged.  The traversal is on the ground(s) that corresponding technical features of groups I and II also include “determined that a lowest end of the ink droplet (50) from the micro nozzle (40) reaches a first position” (group I) and “the lower laser is used for positioning a lowest end position of an ink droplet (50)” (group II).  This is not found persuasive because there is no overlap between these technical features - as such, they are not shared technical features.  The passage cited in group II contains a lower laser, which is not mentioned in group I.  The passage cited in group I contains a first position, which is not mentioned in the passage of group II.  Furthermore, Applicant’s arguments regarding group III are not persuasive because claim 15 is a product by process claim, which are not limited to the manipulations of the recited steps, only the structure applied (MPEP 2113).  As such, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-16 are withdrawn from consideration.

Claim Interpretation
	The claims currently contain reference characters corresponding to elements recited in the detailed description and the drawings.  While this is permitted, the presence of such reference characters does not affect the scope of a claim (see MPEP 608.01(m)).

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 contains the word “followings,” which should be changed to “following.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 contains the limitation “a second distance”.  However, there is no first distance mentioned or recited.  It is therefore confusing if a second distance refers to another distance and what the precise scope of this term should be.  The dependent claims are likewise rejected as failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heike et al US 2008/0299292.
Per claims 1-2, Heike teaches a coating method, comprising controlling an ink supply device to stop supplying ink to a nozzle [0080] (semiconductor coating material is considered ink [0075]), when it is determined that a lowest end of an ink droplet from the nozzle reaches a first position (Fig. 2), determining that a distance between an end of the nozzle and a substrate reaches a second distance, wherein the second distance is preset (Fig. 2), and controlling the ink supply device (pump) to supply ink (abstract) and controlling the nozzle to move relative to the substrate for a pattern coating (abstract, Fig. 4).  Heike teaches a nozzle with a .23 mm diameter [0079], which is considered a micro nozzle.  Furthermore, Heike teaches that distance from the surface of the substrate to the nozzle can be adjusted to any value as long as the substrate and nozzle tip are not contacted [0083].  Heike teaches utilizing the depressurization pump to control the amount of liquid 
Per claim 3, Heike teaches controlling pressure after adjusting the pump so as to maintain a droplet with the same shape [0081]; as such, it would have been obvious to one of ordinary skill in the art to have utilized an outlet pressure (maintained by the pump) to measure the lowest end of the ink droplet (based on the shape).
Per claim 4, Heike teaches maintaining a droplet with a desired shape [0081[, and also teaches supplying coating to the nozzle at the point of a certain distance [0045], and that the distance can be adjusted so long as the nozzle and surface do not touch [0083].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the distance between a first position and a second position and utilized said distance to determine the size of the ink droplet, as the size of the ink droplet would determine certain distance parameters, as contacting the surface with the droplet is a critical aspect of Heike (Fig. 2).  
Per claim 5, Heike teaches the distance between the end of the nozzle and substrate can equal to a first distance (distance between when to start and stop supplying) (Fig. 2).

Per claim 7, Heike teaches stopping the supply (as discussed in claims 1-2 above) when the nozzle is lifted above a certain distance so as to maintain the desired droplet shape [0081].  Furthermore, it would have been obvious to one of ordinary skill in the art to have stopped supplying liquid to the nozzle when the apparatus is not in use and lifted during a shut off stage with a reasonable expectation for success and predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHAN T LEONG/Primary Examiner, Art Unit 1715